
Exhibit 10.2
 


SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of November 2,
2016 by  and between ABCO Energy, Inc.,  a Nevada corporation, with headquarters
located at 2100 North Wilmont,, Tuscon, AZ 85712 (the "Company"), and
Blackbridge Capital Growth Fund, LLC, a Delaware limited liability company, with
its address at 450 7th Ave, Suite 609 New York, NY 10123 (the "Buyer").


WHEREAS:


A.          Buyer desires to purchase and the Company desires to issue and sell,
upon the terms and conditions set forth in this Agreement up to Five Million
Dollars ($5,000,000.00) of the Company’s common stock (the "Securities" or
“Shares”), $0.001 par value per share, of the Company (the "Common Stock"), upon
the terms and subject to the limitations and conditions set forth in this
Agreement.


B.          The Buyer wishes to purchase , upon the terms and conditions stated
in this Agreement, such principal amount of Securities as is set forth
immediately below its name on the signature pages hereto; and


NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby
agree as follows:


1.  Purchase and Sale of Securities.


a.          Purchase of Securities, Draw Down.  During the term of this
Agreement, the Company may request a “Draw Down”, whereby the Company shall
deliver to Buyer written notice to purchase a certain dollar amount of shares of
common stock (a “Draw Down Amount”).  In no event may any Draw Down Amount be in
an amount that would result in the beneficial ownership of more than 4.99% of
the outstanding stock of the Company by Buyer.


b.          Maximum Draw Down.  The maximum Draw Down Amount allowed under this
Agreement shall be equal to the lesser of $140,000.00 or 200% of the average
daily trading volume for the ten (10) trading days immediately preceding the
Draw Down Notice Date, multiplied by the lowest trading price for the Company’s
common stock over the ten (10) trading days immediately preceding the Draw Down
Notice Date.


c.          Draw Down Request Intervals.  The Company may deliver its first Draw
Down Notice to Buyer ten trading days from the effectiveness of the Company’s
S-1 Registration Statement, by which it shall register all shares underlying
this Agreement.  All subsequent Draw Down Notices may be submitted to Buyer no
sooner than the later of 1 day after the end of the Valuation Period from the
preceding Draw Down Notice or the date the Buyer sold all shares from the
preceding Draw Down.


d.          Form of Payment, Purchase Price. The Purchase Price for each Draw
Down Notice shall be equal to 87.5% of the lowest trading price during the
Valuation Period.  On the date that a Draw Down Notice is delivered to Buyer,
the Company shall deliver an estimated amount of shares to Buyer’s brokerage
account equal to the investment amount indicated in the Draw Down Notice divided
by 87.5% of the lowest trading price in the ten trading days immediately prior
to

--------------------------------------------------------------------------------



the date of the Draw Down Notice (the “Estimated Shares”).


e.          Valuation Period, Issuance of Additional Shares.  The “Valuation
Period” shall mean ten trading days, commencing on the first trading day
following delivery and clearing of the Draw Down Shares in Buyer’s brokerage
account.  If at the end of any Valuation Period, the number of Estimated Shares
delivered is greater than the shares issuable pursuant to a Draw Down, the Buyer
shall return to the Company the difference between the Estimated Shares and the
actual number of shares issuable pursuant to the Draw Down.  However, if at any
time during the Valuation Period, the number of Estimated Shares is less than
the shares issuable under the Draw Down, then the Company shall issue additional
shares to Buyer equal to the difference.


f.          Commitment Fee.  Upon the execution of this Agreement, the Company
shall issue to Buyer a Commitment Fee of a Convertible Promissory Note in the
amount of $150,000.00 (the “Note Commitment.”  For the avoidance of doubt, the
Commitment Note shall be fully earned as of the Closing Date, regardless of
whether any Draw Downs are issued by the Company or settled hereunder.


g.          Closing Date. The initial Closing Date shall be the date of
execution of this Agreement, at which time the Commitment Fee shall become due
and payable, regardless of whether and Draw Downs are issued by the Company or
settled hereunder.  All Draw Downs shall be considered subsequent Closing Dates.


h.          Term.  The Term of this Agreement shall expire Two Years from the
date on which the Company’s S-1 Registration Statement becomes effective.


i.          Registration of Securities.  Buyer shall have registration rights
with respect to all Securities underlying this Agreement, which are issuable
upon the Draw Down of all $5,000,000.00 of the Company’s Common Stock.  The
Company shall file a Form S-1 Registration Statement within  eight (8) months of
the execution of this Agreement, in order to register all Common Shares
underlying this Agreement.  If such S-1 Registration Statement is not filed
within eight (8) months of the execution of this Agreement, Buyer, in its sole
discretion, may terminate this Agreement.  In addition, if the S-1 Registration
Statement does not become effective within three (3) months from its initial
filing date, Buyer may, in its sole discretion, terminate this Agreement.  There
shall be no cost or expense on behalf of Buyer related to the registration of
the shares underlying this Agreement.  The Company must ensure that the
Registration Statement, once effective, remains effective at all times, not
subject to any actual or threatened stop order or suspension.  If the
effectiveness of the Registration Statement lapses for any reason at any time,
Buyer, in its sole discretion, may terminate this Agreement. Irrespective of the
Company filing a Form S-1, or such Form S-1 becoming effective, or any other
provisions in this Agreement, the Company is obligated to issue to Buyer the
Commitment Fee pursuant to Section 1. f. of this Agreement upon execution of
this Agreement.


2.  Buyer's  Representations  and  Warranties.  The Buyer represents and
warrants to the Company that:


a.          Investment Purpose.  As of the date hereof, the Buyer is purchasing
the Securities for its own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the 1933 Act; provided , however, that by
making the representations herein, the Buyer does not agree to hold any of the

--------------------------------------------------------------------------------



Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.


b.          Accredited Investor Status. The Buyer is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D (an "Accredited Investor").


c.          Reliance on Exemptions.  The Buyer understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer 's
compliance with, the representations , warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.


d.          Information. The Buyer and its advisors, if any, have been , and for
so long as the Securities remain outstanding will continue to be, furnished with
all materials relating to the business , finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors . The Buyer and its advisors, if any,
have been, and for so long as the Securities remain outstanding will continue to
be, afforded the opportunity to ask questions of the Company. Notwithstanding
the foregoing, the Company has not disclosed to the Buyer any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to the
Buyer. Neither such inquiries nor any other due diligence investigation
conducted by Buyer or any of its advisors or representative s shall modify,
amend or affect Buyer 's right to rely on the Company's representations and
warranties contained in Section 3 below. The Buyer understands that its
investment in the Securities involves a significant degree of risk. The Buyer is
not aware of any facts that may constitute a breach of any of the Company's
representations and warranties made herein.


e.          Governmental Review.  The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.


f.          Transfer or Re-sale. The Buyer understands that (i) the sale or re-
sale of the Securities has not been, at the time of execution of this Agreement,
registered under the 1933 Act or any applicable state securities laws, and the
Securities may not be transferred unless (a) the Securities are sold pursuant to
an effective registration statement under the 1933 Act, (b) the Buyer shall have
delivered to the Company , at the cost of the Buyer, an opinion of counsel that
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration , which opinion shall be accepted by the Company , (c) the
Securities are sold or transferred to an "affiliate" (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule) ("Rule 144")) of the Buyer
who agrees to sell or otherwise transfer the Securities only in accordance with
this Section 2(f) and who is an Accredited Investor, (d) the Securities are sold
pursuant to Rule 144, or (e) the Securities are sold pursuant to Regulation S
under the 1933 Act (or a successor rule) ("Regulation S"), and the Buyer shall
have delivered to the Company, at the cost of the Buyer, an opinion of counsel
that shall be in form, substance and scope customary for opinions of counsel in
corporate transactions, which opinion shall be accepted

--------------------------------------------------------------------------------



by the Company; (ii) any sale of such Securities made in reliance on Rule 144
may be made only in accordance with the terms of said Rule and further, if said
Rule is not applicable , any re-sale of such Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder ; and (iii) neither the Company nor any other
person is under any obligation to register such Securities  under the 1933 Act
or any state securities laws or to comply with the terms and conditions of any
exemption thereunder (in each case). Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.


g.          Legends. The Buyer understands that the Securities and, until such
time as the Shares have been registered under the 1933 Act may be sold pursuant
to Rule 144 or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
may bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):


"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE   HAVE  BEEN 
REGISTERED   UNDER    THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER  SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions , to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected.  The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, at the Deadline, it will be
considered an Event of Default pursuant to Section 4.1 of the Note Commitment.


h.          Authorization; Enforcement. This Agreement has been duly and validly
authorized.

--------------------------------------------------------------------------------



This Agreement has been duly executed and delivered on behalf of the Buyer, and
this Agreement constitutes a valid and binding agreement of the Buyer
enforceable in accordance with its terms.


i.          Residency. The Buyer is a resident of the jurisdiction set forth
immediately below the Buyer's name on the signature pages hereto.
 
3.          Representations and Warranties of the Company. The Company
represents and warrants to the Buyer that:
a.          Organization  and   Qualification.  The Company and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. Schedule 3(a) sets forth
a list of all of the Subsidiaries of the Company and the jurisdiction in which
each is incorporated. The Company and each of its Subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which its ownership or use of property or the nature of the
business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. "Material Adverse Effect" means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith. "Subsidiaries" means any corporation or other organization, whether
incorporated or unincorporated , in which the Company owns, directly or
indirectly , any equity or other ownership interest.


b.          Authorization; Enforcement. (i) The Company has all requisite
corporate power and authority to enter into and perform this Agreement, the
Securities and to consummate the transactions contemplated hereby and thereby
and to issue the Securities, in accordance with the terms hereof and thereof,
(ii) the execution and delivery of this Agreement, the Securities by the Company
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by the Company's Board of Directors and no further 
consent  or authorization of the Company, its Board of Directors, or its
shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official  representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Securities, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.


c.          Capitalization.  As of the date hereof, the authorized capital stock
of the Company consists of: (i) 500,000,000 shares of Common Stock, $0.001 par
value per share, of which 142,057,469 shares were issued and outstanding as of
October 31, 2016. All of such outstanding shares of capital stock are, or upon
issuance will be, duly authorized, validly issued, fully paid and
non-assessable. No shares of capital stock of the Company are subject to
preemptive rights or any other similar rights of the shareholders of the Company
or any liens or encumbrances imposed through the actions or failure to act of
the Company. As of the effective date of this Agreement, and except as disclosed
in [A] the Company’s Form 10-Q for the nine and three months ended September 30,
2016 and [B] the Registration Statement on Form S-1, File No, 377-01091 , (i)
there

--------------------------------------------------------------------------------



are no outstanding options, scrip, rights to subscribe for, puts, calls, rights
of first refusal, agreements, understandings, claims or other commitments or
rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the 1933 Act and (iii)
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of the Securities. The Company
has furnished to the Buyer true and correct copies of the Company 's Certificate
of Incorporation as in effect on the date hereof ("Certificate of
Incorporation") , the Company's By-laws, as in effect on the date hereof (the
"By-laws"), and the terms of all securities convertible into or exercisable for
Common Stock of the Company and the material rights of the holders thereof in
respect thereto. The Company shall provide the Buyer with a written update of
this representation signed by the Company 's Chief Executive on behalf of the
Company as of the Closing Date.


d.          Issuance of Shares. The Shares are duly authorized and reserved for
issuance and, will be validly issued, fully paid and non-assessable, and free
from all taxes, liens, claims and encumbrances with respect to the issue thereof
and shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.


e.          Acknowledgment of Dilution. The Company understands and acknowledges
the potentially dilutive effect to the Common Stock upon the issuance of the
Shares. The Company further acknowledges that its obligation to issue the Shares
in accordance with this Agreement, and the issuance of such Shares is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other shareholders of the Company.


f.          No  Conflicts. The execution, delivery and performance of this
Agreement , the Securities by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby will not (i) conflict  with or
result in a violation of any provision of the Certificate of Incorporation or
By-laws, or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under , or give to others any rights of
termination , amendment, acceleration or cancellation of, any agreement ,
indenture, patent, patent license or instrument to which the Company or any of
its Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company or its securities are subject) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected (except for such conflicts, defaults,
terminations , amendments , accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect). Neither
the Company nor any of its Subsidiaries is in violation of its Certificate of
Incorporation , By-laws or other organizational documents and neither the
Company nor any of its Subsidiaries is in default (and no event has occurred
which with notice or lapse of time or both could put the Company or any of its
Subsidiaries in default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment,

--------------------------------------------------------------------------------



acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party or by which any property or
assets of the Company or any of its Subsidiaries is bound or affected , except
for possible defaults as would not, individually or in the aggregate, have a
Material Adverse Effect. The businesses of the Company and its Subsidiaries, if
any, are not being conducted, and shall not be conducted so long as the Buyer
owns any of the Securities, in violation of any law, ordinance or regulation of
any governmental entity. Except as specifically contemplated by this Agreement
and as required under the 1933 Act and any applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement , the Securities in accordance with the terms hereof or thereof or to
issue and sell the Securities in accordance with the terms hereof and to issue
the Shares. All consents, authorizations , orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof. The Company is not in
violation of the listing requirements of the Over-the- Counter Bulletin Board
(the "OTCBB") and does not reasonably anticipate that the Common Stock will be
delisted by the OTCBB in the foreseeable future. The Company and its
Subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing.  If any Material Adverse Event takes place during the term
of this Agreement, no Draw Down Notice may be delivered by Company to Buyer, and
Buyer may, in its sole discretion, terminate this Agreement.  In addition, if a
Material Adverse Effect or Event occurs subsequent to a Draw Down Purchase Price
being paid by Buyer, but prior to the sale of the Draw Down Shares, Buyer, in
its sole discretion, may be entitled to receive the immediate return of the
Purchase Price funds.


g.          SEC Documents; Financial Statements. The Company has, or once it
becomes a public entity will, timely file all reports, schedules, forms,
statements and other documents required to  be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the "1934 Act") (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits to such documents) incorporated by reference
therein , being hereinafter referred to herein as the "SEC Documents"). Upon
written request the Company will deliver to the Buyer true and complete copies
of the SEC Documents, except for such exhibits and incorporated documents. As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents , at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein , in light
of the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof). As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of  the SEC with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit

--------------------------------------------------------------------------------



adjustments). Except as set forth in the financial statements of the Company
included in the SEC Documents, the Company has no liabilities, contingent or
otherwise , other than (i) liabilities incurred in the ordinary course of
business subsequent to October 31, 2016, and (ii) obligations under contracts
and commitments incurred in the ordinary course of business and not required
under generally accepted accounting principles to be reflected in such financial
statements, which, individually or in the aggregate, are not material to the
financial condition or operating results of the Company. The Company is subject
to the reporting requirements of the 1934 Act.


h.          Absence of Certain Changes. Since October 31, 2016, there have been
no material adverse change and no material adverse development in the assets,
liabilities, business, properties, operations, financial condition, results of
operations, prospects or 1934 Act reporting status of the Company or any of its
Subsidiaries.


i.          Absence of Litigation.   There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries, or their officers or directors
in their capacity as such, that could have a Material Adverse Effect. Schedule
3(i) contains a complete list and summary description of any pending or, to the
knowledge of the Company, threatened proceeding against or affecting the Company
or any of its Subsidiaries, without regard to whether it would have a Material
Adverse Effect.   The Company and its Subsidiaries are unaware of any  facts  or
circumstances which might give rise to any of the foregoing.


j.          Patents, Copyrights, etc. The Company and each of its Subsidiaries
owns or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how , trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
("Intellectual Property") necessary to enable it to conduct its business as now
operated (and, as presently contemplated to be operated in the future); there is
no claim or action by any person pertaining to, or proceeding pending, or to the
Company's knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, as presently contemplated  to be
operated in the future); to the best of the Company's knowledge , the Company's
or its Subsidiaries' current and intended products , services and processes do
not infringe on any Intellectual Property or other rights held by any person ;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing. The Company and each of its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of their Intellectual Property.
k.          No Materially Adverse Contracts, Etc. Neither the Company nor any of
its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company's officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company's
officers has or is expected to have a Material Adverse Effect.


l.          Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns , reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all

--------------------------------------------------------------------------------



unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations , except those being contested in
good faith and has set aside on its books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim. The Company
has not executed a waiver with respect to the statute of limitations relating to
the assessment or collection of any foreign, federal, state or local tax. None
of the Company's tax returns is presently being audited by any taxing authority.


m.          Certain Transactions. None of the officers, directors, or employees
of the Company is presently a party to any transaction with the Company or any
of its Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company , any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.  In addition, Company agrees that during the term of this Agreement, it
shall not enter into a similar financing arrangement with any other individual
or entity.


n.          Disclosure. All information relating to or concerning the Company or
any of its Subsidiaries set forth in this Agreement and provided to the Buyer
pursuant to Section 2(d) hereof and otherwise in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which ,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the Company 's reports filed under the
1934 Act are being incorporated into an effective registration statement filed
by the Company under the 1933 Act).


o.          Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that the Buyer is acting solely in the capacity
of arm's length purchasers with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by the Buyer or any  of its  respective
representatives  or agents in connection with this Agreement and the
transactions  contemplated hereby is not advice or a recommendation and is
merely incidental to the Buyer ' purchase of the Securities. The Company further
represents to the Buyer that the Company's decision to enter into this Agreement
has been based solely on the independent evaluation of the Company and its
representatives.


p.          No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf , has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the issuance of the Securities to the Buyer. The issuance of the
Securities to the Buyer will not be integrated with any other issuance of the
Company's securities (past, current

--------------------------------------------------------------------------------



or future) for purposes of any shareholder approval provisions applicable to the
Company or its securities.


q.          No Brokers. The Company has taken no action which would give rise to
any claim by any person for brokerage commissions, transaction fees or similar
payments relating to this Agreement or the transactions contemplated hereby.


r.          Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the "Company Permits"), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since October 31, 2016, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.


s.          Environmental Matters.


(i)          There are, to the Company's knowledge , with respect  to the
Company or any of its Subsidiaries or any predecessor of the Company, no past or
present violations of Environmental  Laws (as defined below), releases of any
material  into the environment, actions, actlv1t1es, circumstances, conditions,
events, incidents, or contractual obligations which may give rise to any common
law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or similar
federal, state, local or foreign laws and neither the Company nor any of its
Subsidiaries has received any notice with respect to any of the foregoing, nor
is any action pending or, to the Company's knowledge, threatened in connection
with any of the foregoing. The term "Environmental Laws" means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment , storage,
disposal, transport or handling of Hazardous Materials , as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments , licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(ii)          Other than those that are or were stored, used or disposed of in
compliance with applicable law, no Hazardous Materials are contained on or about
any real property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company
's or any of its Subsidiaries' business.



--------------------------------------------------------------------------------



(iii)          There are no underground storage tanks on or under any real
property owned, leased or used by the Company or any of its Subsidiaries that
are not in compliance with applicable law.


t.          Title to Property. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(t) or such
as would not have a Material Adverse Effect. Any real property and facilities
held under lease by the Company and its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as would not have
a Material Adverse Effect.


u.          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect. Upon written request the Company will provide to the Buyer true
and correct copies of all policies relating to directors' and officers'
liability coverage, errors and omissions coverage, and commercial general
liability coverage.


v.          Internal Accounting Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Company's board of directors, to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability , (iii)
access to assets is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.


w.          Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director , officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution , gift, entertainment or other unlawful expenses relating to
political activity; made any direct or  indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended, or made any bribe, rebate, payoff , influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.


x.          Solvency. The Company (after giving effect to the transactions
contemplated by this Agreement) is solvent (i.e., its assets have a fair market
value in excess of the amount required to pay its probable liabilities on its
existing debts as they become absolute and matured) and currently the Company
has no information that would lead it to reasonably conclude that the Company
would not, after giving effect to the transaction contemplated by this
Agreement, have the ability to, nor does it intend to take any action that would
impair its ability to, pay its debts from

--------------------------------------------------------------------------------



time to time incurred in connection therewith as such debts mature. The Company
did not receive a qualified opinion from its auditors with respect to its most
recent fiscal year end and, after giving effect to the transactions contemplated
by this Agreement, does not anticipate or know of any basis upon which its
auditors might issue a qualified opinion in respect of its current fiscal year.


y.          No Investment Company.  The Company is not, and upon the issuance
and sale of the Securities as contemplated by this Agreement will not be an
"investment company" required to be registered under the Investment Company Act
of 1940 (an "Investment Company"). The Company is not controlled by an
Investment Company.


z.          Breach of Representations and Warranties by the Company. If the
Company breaches any of the representations or warranties set forth in this
Section 3, and in addition to any other remedies available to the Buyer pursuant
to this Agreement , it will be considered an Event of Default (as defined in
Section 4.1 of the Note Commitment).


4.          Covenants.


a.          Best Efforts.  The parties shall use their best efforts to satisfy
timely each of the conditions described in Section 6 and 7 of this Agreement.


b.          Use of Proceeds. The Company shall use the proceeds for general
working capital purposes.


c.          Expenses. At each Closing, the Company shall reimburse Buyer for
expenses incurred by them in connection with the negotiation, preparation,
execution, delivery and performance of this Agreement and the other agreements
to be executed in connection herewith ("Documents"), including, without
limitation, reasonable attorneys' and consultants' fees and expenses, transfer
agent fees, fees for stock quotation services, fees relating to any amendments
or modifications of the Documents or any consents or waivers of provisions in
the Documents, fees for the preparation of opinions of counsel, escrow fees, and
costs of restructuring the transactions contemplated by the Documents. When
possible, the Company must pay these fees directly, otherwise the Company must
make immediate payment for reimbursement to the Buyer for all fees and expenses
immediately upon written notice by the Buyer or the submission of an invoice by
the Buyer. In respect of this Transaction, the Company shall reimburse Buyer for
Buyer's expenses at each Closing, which shall be listed in the disbursement
authorization and shall be included in the total funding amount.


d.          Financial Information. Upon written request the Company agrees to
send or make available the following reports to the Buyer until the Buyer
transfers, assigns, or sells all of the Securities: (i) within ten (10) days
after the  filing with the SEC, a copy of its Annual Report on Form 10-K its
Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K; (ii) within
two (2) days after release, copies of all press releases issued by the Company
or any of its Subsidiaries; and (iii) contemporaneously with the making
available or giving to the shareholders of the Company, copies of any notices or
other information the Company makes available or gives to such shareholders.


e.          Listing.  The Company shall promptly secure the listing of the
Shares upon each

--------------------------------------------------------------------------------



national securities exchange or automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and, so long as the Buyer owns any of the Securities, shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all Shares
from time to time issuable upon future Closings. The Company will obtain and, so
long as the Buyer owns any of the Securities, maintain the listing and trading
of its Common  Stock on the OTCBB or any equivalent replacement quotation
service, the Nasdaq National Market ("Nasdaq"), the Nasdaq SmallCap Market
("Nasdaq SmallCap"), the New York  Stock Exchange ("NYSE"), or the American
Stock Exchange ("AMEX") and will comply in all respects with the Company's
reporting , filing and other obligations under the bylaws or rules of the
Financial Industry Regulatory Authority ("FINRA") and such exchanges, as
applicable. The Company shall promptly provide to the Buyer copies of any
notices it receives from the OTCBB and any other exchanges or quotation systems
on which the Common Stock is then listed regarding the continued eligibility of
the Common Stock for listing on such exchanges and quotation systems.


f.          Corporate Existence. So long as the Buyer beneficially owns any
Securities, the Company shall maintain its corporate existence and shall not
sell all or substantially all of the Company's assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company's
assets, where the surviving or successor entity in such transaction (i) assumes
the Company's obligations hereunder and under the agreements and instruments
entered into in connection herewith and (ii) is a publicly traded corporation
whose Common Stock is listed for trading on the OTCBB or any equivalent
replacement quotation service, Nasdaq , Nasdaq SmallCap, NYSE or AMEX .


g.          No Integration.  The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.


h.          Breach  of  Covenants.  If the Company breaches any of the covenants
set forth in this Section 4, and in addition to any other remedies available to
the Buyer pursuant to this Agreement, it will be considered an Event of Default.


i.          Failure  to  Comply  with  the  1934 Act. So long as the Buyer
beneficially owns the Securities, the Company shall comply with the reporting
requirements of the 1934 Act; and the Company shall continue to be subject to
the reporting requirements of the 1934 Act.


j.          Trading Activities. Neither the Buyer nor its affiliates has an open
short position in the common stock of the Company and the Buyer agree that it
shall not , and that it will cause its affiliates not to, engage in any short
sales of or hedging transactions with respect to the common stock of the
Company.


k.          Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of the Buyer or its nominee, for the Shares in such amounts as specified from
time to time by the Buyer to the Company in the "Irrevocable Transfer Agent
Instructions". In the event that the Borrower proposes to replace its transfer
agent, the Borrower shall provide, prior to the effective date of such
replacement, a

--------------------------------------------------------------------------------



fully executed Irrevocable Transfer Agent Instructions [“TAI”] in a form as
initially delivered pursuant to the Purchase Agreement (including but not
limited to the provision to irrevocably reserve shares of Common Stock in the
“Reserved Amount” as that term is defined in the TAI) signed by the successor
transfer agent to Borrower and the Borrower. The Company warrants that: (i) no
instruction other than the TAI  referred to in this Section 4, and stop transfer
instructions to give effect to Section 2(f) hereof, will be given by the Company
to its transfer agent and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement; (ii) it will not direct its transfer agent not to
transfer or delay, impair, and/or hinder its transfer agent in transferring (or
issuing)(electronically or in certificated form) any certificate for Shares to
be issued to the Buyer pursuant to this Agreement; and (iii) it will not fail to
remove (or directs its transfer agent not to remove or impairs, delays, and/or
hinders its transfer agent from removing) any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any certificate for any
Shares issued to the Buyer pursuant to this Agreement. Nothing in this Section
shall affect in any way the Buyer's obligations and agreement set forth in
Section 2(g) hereof to comply with all applicable  document  delivery
requirements , if any, upon re-sale of the Securities. If the Buyer provides the
Company , at the cost of the Buyer, with (i) an opinion of counsel in form,
substance and scope customary for opinions in comparable transactions, to the
effect that a public sale or transfer of such Securities may be made without
registration under the 1933 Act and such sale or transfer is effected or (ii)
the Buyer provides reasonable assurances that the Securities can be sold
pursuant to Rule 144, the Company shall permit the transfer , promptly instruct
its transfer agent to issue one or more certificates, free from restrictive
legend, in such name and in such denominations as specified by the Buyer. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Buyer shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.


l.          Conditions to the Company's Obligation to Sell. The obligation of
the Company hereunder to issue and sell the Shares to the Buyer at each Closing
is subject to the satisfaction, at or before each Closing Date of each of the
following conditions thereto, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion:
 
i.  The Buyer shall have executed this Agreement and delivered the same to the
Company.
 
ii.  The Seller shall have requested a draw down of an amount of Securities to
be purchased.
 
iii.  The Buyer shall have delivered the Purchase Price upon the deposit of the
shares in Buyer’s brokerage account.
 
iv.   The representations and warranties of the Buyer shall be true and correct
in

--------------------------------------------------------------------------------



all material respects as of the date when made and as of each Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to each Closing Date.
 
v.  No litigation, statute, rule, regulation , executive order, decree, ruling
or injunction shall have been enacted, entered , promulgated or endorsed by or
in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.


m.          Conditions to The Buyer’s  Obligation to Purchase. The obligation of
the Buyer hereunder to purchase the Securities at each Closing is subject to the
satisfaction, at or before each Closing Date of each of the following
conditions, provided that these conditions are for the Buyer 's sole benefit and
may be waived by the Buyer at any time in its sole discretion :


i.  The Company shall have executed this Agreement and delivered same to the
Buyer.
 
ii.  The Company shall have delivered to the Buyer a draw down notice.
 
iii.  The representations and warranties of the Company shall be true and
correct  in all material respects as of the date when made and as of the Closing
Date as though made at such time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed , satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed , satisfied or complied
with by the Company at or prior to the Closing Date. The Buyer shall have
received a certificate or certificates, executed by the chief executive officer
of the Company , dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Buyer including , but
not limited to certificate s with respect to the Company 's Certificate of
Incorporation, By-laws and Board of Directors' resolutions relating to the
transactions contemplated hereby.
 
iv.  No litigation , statute, rule, regulation , executive order, decree, ruling
or  injunction shall have been enacted, entered , promulgated or endorsed by or
in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
v.  No event shall have occurred which could reasonably be expected to have
a Material Adverse Effect on the Company including but not limited to a change
in the 1934 Act reporting status of the Company or the failure of the Company to
be timely in its 1934 Act reporting obligations.
 
vi.  The Shares shall have been authorized for quotation on the OTCBB

--------------------------------------------------------------------------------



(or any equivalent replacement quotation service) and trading in the Common
Stock on the OTCBB shall not have been suspended by the SEC or the OTCBB.
 
vii.  The Buyer shall have received an officer's certificate described in
Section 3(c) above, dated as of the initial Closing Date.


5.          Governing Law; Miscellaneous.


a.          Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based uponforum non
conveniens. The Company and Buyer waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney's fees
and costs. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.


b.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.


c.          Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.


d.          Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof .


e.          Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing

--------------------------------------------------------------------------------



signed by the majority in interest of the Buyer.


f.          Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail , registered or certified , return receipt requested ,
postage prepaid , (iii) delivered by reputable air courier service with charges
prepaid , or (iv) transmitted by hand delivery , telegram, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine , at the address or number designated below
(if delivered on a business day during normal business hours where such notice
is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing , whichever shall first occur. The
addresses for such communications shall be :


If to the Company, to:


ABCO Energy, Inc.
2100 North Wilmont,
Tuscon, AZ 85712


If to the Buyer:


Blackbridge Capital Growth Fund, LLC
450 7th Ave, STE 609
New York, NY 10123


Each party shall provide notice to the other party of any change in address.
 
g.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, subject to Section 2(f), the Buyer may assign its
rights hereunder to any person that purchases Securities in a private
transaction from the Buyer or to any of its "affiliates," as that term is
defined under the 1934 Act, without the consent of the Company.


h.          Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


i.          Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless the Buyer
and all their officers, directors, employees and agents for

--------------------------------------------------------------------------------



loss or damage arising as a result of or related to any breach or alleged breach
by the Company of any of its representations, warranties and covenants set forth
in this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.


j.          Publicity.  The Company, and the Buyer shall have the right to
review a reasonable period of time before issuance of any press releases, SEC,
OTCBB or FINRA filings, or any other public statements with respect to the
transactions contemplated hereby; provided , however , that the Company shall be
entitled, without the prior approval of the Buyer, to make any press release or
SEC, OTCBB (or other applicable trading market) or FINRA filings with respect to
such transactions as is required by applicable law and regulations (although the
Buyer shall be consulted by the Company in connection with any such press
release prior to its release and shall be provided with a copy thereof and be
given an opportunity to comment thereon).


k.          Further Assurances.  Each party shall do and perform , or cause to
be done and performed, all such further acts and things , and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


l.          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


m.          Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled , in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.


IN WITNESS WHEREOF, the  undersigned  Buyer and   the  Company  have  caused 
this Agreement to be duly executed as of the date first above written.


ABCO Energy, Inc.


________________________
By: Charles O'Dowd
Title: CEO


Blackbridge Capital Growth Fund, LLC


_________________________
By: Alexander Dillon
Title: Managing Partner

--------------------------------------------------------------------------------



CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS OF ABCO ENERGY, INC.
 
We, the undersigned, do hereby certify that at a meeting of the Board of
Directors of ABCO Energy, Inc., a Nevada corporation organized under the laws of
the State of Nevada (the “Corporation”), duly held on November 2, 2016 at the
offices of the Corporation, which said meeting no less than two directors were
present and voting throughout, the following resolution, upon motions made,
seconded and carried, was duly adopted and is now in full force and effect:
 
WHEREAS, the Board of Directors of the Corporation deem it in the best interests
of the Corporation to enter into the Securities Purchase Agreement November 2,
2016 (the “Agreement”), in connection with the issuance of a convertible note of
the Corporation, in the aggregate principal amount of $150,000.00 (the “Note”),
convertible into shares of common stock, par value $0.001 per share, of the
Company (the “Common Stock”), upon the terms and subject to the limitations and
conditions set forth in such Note, along with an irrevocable letter agreement
with VStock Transfer LLC, the Corporation’s transfer agent, with respect to the
reserve of shares of common stock of the Corporation to be issued upon any
conversion of the Note; the issuance of such shares of common stock in
connection with a conversion of the Note; and the indemnification of VStock
Transfer LLC for all loss, liability, or expense in carrying out the authority
and direction contained in the irrevocable letter agreement (the “Letter
Agreement”);
 
NOW, THEREFORE, BE IT:
 
RESOLVED, that the Corporation is hereby authorized to enter into the Agreement,
the Note and the Letter Agreement which provides in pertinent part: (i) reserve
shares of common stock of the Corporation to be issued upon any conversion of
the Note; (ii) issue such shares of common stock in connection with a conversion
of the Note (issuance upon receipt of a notice of conversion of the holder of
the Note) without any further action or confirmation by the Corporation; (iii)
hereby authorizes the issuance of such number of shares as will be necessary to
fully convert the note under its terms and any such shares shall be considered
fully paid and non-assessable at the time of their issuance and (iv) the
Corporation indemnifies VStock Transfer LLC for all loss, liability, or expense
in carrying out the authority and direction contained in the Letter Agreement:
 
RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate or proper to implement the provisions of the
foregoing resolutions:


The undersigned, do hereby certify that we are members of the Board of Directors
of the Corporation; that the attached is a true and correct copy of resolutions
duly adopted and ratified at a meeting of the Board of Directors of the
Corporation duly convened and held in accordance with its by-laws and the laws
of the State of Nevada, as transcribed by us from the minutes; and that the same
have not in any way been modified, repealed or rescinded and are in full force
and effect.
 
IN WITNESS WHEREOF, We have hereunto set our hands as President/CEO and Members
of the Board of Directors of the Corporation.


Dated: ________________


Members of the Board:
_________________________________
Charles O’Dowd, President,  CEO & Director


_________________________________
Wayne Marx, Secretary &Director





--------------------------------------------------------------------------------



NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.




CONVERTIBLE PROMISSORY NOTE


Principal Amount:  $150,000.00
Issue Date: November 2, 2016
 
Maturity Date: November 2, 2017





For good and valuable consideration, ABCO Energy, Inc. a Nevada corporation
(“Maker”), hereby makes and delivers this Promissory Note (this “Note”) in favor
of Blackbridge Capital Growth Fund, LLC, or its assigns (“Holder”), and hereby
agrees as follows:


ARTICLE I.
PRINCIPAL AND INTEREST


Section 1.1          For value received, Maker promises to pay to Holder at such
place as Holder or its assigns may designate in writing, in currently available
funds of the United States, the principal sum of $150,000.00.  Maker’s
obligation under this Note shall accrue interest at the rate of  Seven percent
(7.0%) per annum from the date hereof until paid in full.  Interest shall be
computed on the basis of a 365-day year or 366-day year, as applicable, and
actual days lapsed. Accrual of interest shall commence on the first business day
to occur after the Issue Date and continue until payment in full of the
principal sum has been made or duly provided for.


Section 1.2
a.          All payments shall be applied first to interest, then to principal
and shall be credited to the Maker's account on the date that such payment is
physically received by the Holder.


b.          All principal and accrued interest then outstanding shall be due and
payable by the Maker to the Holder on or before November 2, 2017 (the “Maturity
Date”).


c.          Maker shall have no right to prepay all or any part of the principal
under this Note.


d.          This Note is free from all taxes, liens, claims and encumbrances
with respect to the issue thereof and shall not be subject to preemptive rights
or other similar rights of shareholders of the Maker and will not impose
personal liability upon the holder thereof.


Section 1.3          This Note is issued as the Commitment Fee pursuant to
Section 1. f of Securities Purchase Agreement dated November 2, 2016, and
attached below.

--------------------------------------------------------------------------------





ARTICLE II.
CONVERSION RIGHTS; CONVERSION PRICE


Section 2.1          Conversion. The Holder or its assigns shall have the right,
from time to time, commencing on the Issuance Date of this Note, to convert any
part of the outstanding interest or Principal Amount of this Note into fully
paid and non-assessable shares of Common Stock of the Maker (the “Conversion
Stock”) at the Conversion Price determined as provided herein. Promptly after
delivery to Maker of a Notice of Conversion of Convertible Note in the form
attached hereto as Exhibit 1, properly completed and duly executed by the Holder
or its assigns (a “Conversion Notice”), the Maker shall issue and deliver to or
upon the order of the Holder that number of shares of Common Stock for the that
portion of this Note to be converted as shall be determined in accordance
herewith.


No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share.  The date on which Notice of Conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder faxes or
emails the Notice of Conversion duly executed to the Maker.  Certificates
representing Common Stock upon conversion will be delivered to the Holder within
two (2) trading days from the date the Notice of Conversion is delivered to the
Maker.  Delivery of shares upon conversion shall be made to the address
specified by the Holder or its assigns in the Notice of Conversion.


Section 2.2.  Conversion Price. Upon any conversion of this Note, the Conversion
Price shall be equal to Eighty-Five Percent (85%) of the average of the three
lowest Trading Prices (defined below) during the Valuation Period (defined
below), and the Conversion Amount shall be the amount of principal or interest
electively converted in the Conversion Notice. The total number of shares due
under any conversion notice (“Notice Shares”) will be equal to the Conversion
Amount divided by the Conversion Price.


On the date that a Conversion Notice is delivered to Holder, the Company shall
deliver an estimated number of shares (“Estimated Shares”) to Holder’s brokerage
account equal to the Conversion Amount divided by the product of (i) Eight-Five
Percent (85%) and (ii) the average of the three lowest trading prices in the
fifteen trading days prior to the day the Holder requests conversion.


“Trading Price” means, for any security as of any date, any trading price on the
OTC Bulletin Board, or other applicable trading market (the “OTCBB”) as reported
by a reliable reporting service (“Reporting Service”) mutually acceptable to
Maker and Holder (i.e. Bloomberg) or, if the OTCBB is not the principal trading
market for such security, the price of such security on the principal securities
exchange or trading market where such security is listed or traded. “Trading
Day” shall mean any day on which the Common Stock is tradable for any period on
the OTCBB, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded.


Section 2.3.          Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case the Maker shall reorganize its capital,
reclassify its capital stock, consolidate or

--------------------------------------------------------------------------------



merge with or into another corporation (where the Maker is not the surviving
corporation or where there is a change in or distribution with respect to the
Common Stock of the Maker), or sell, transfer or otherwise dispose of all or
substantially all its property, assets or business to another corporation and,
pursuant to the terms of such reorganization, reclassification, merger,
consolidation or disposition of assets, shares of common stock of the successor
or acquiring corporation, or any cash, shares of stock or other securities or
property of any nature whatsoever (including warrants or other subscription or
purchase rights) in addition to or in lieu of common stock of the successor or
acquiring corporation (“Other Property”), are to be received by or distributed
to the holders of Common Stock of the Maker, then Holder shall have the right
thereafter to receive, upon conversion of this Note, the number of shares of
common stock of the successor or acquiring corporation or of the Maker, if it is
the surviving corporation, and Other Property receivable upon or as a result of
such reorganization, reclassification, merger, consolidation or disposition of
assets by a holder of the number of shares of Common Stock into which this Note
is convertible immediately prior to such event.  In case of any such
reorganization, reclassification, merger, consolidation or disposition of
assets, the successor or acquiring corporation (if other than the Maker) shall
expressly assume the due and punctual observance and performance of each and
every covenant and condition of this Note to be performed and observed by the
Maker and all the obligations and liabilities hereunder, subject to such
modifications as may be deemed appropriate (as determined in good faith by
resolution of the Board of Directors of the Maker) in order to provide for
adjustments of the number of shares of common stock into which this Note is
convertible which shall be as nearly equivalent as practicable to the
adjustments provided for in this Section 2.3(a).  For purposes of this Section
2.3(a), “common stock of the successor or acquiring corporation” shall include
stock of such corporation of any class which is not preferred as to dividends or
assets over any other class of stock of such corporation and which is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock.  The foregoing provisions of this
Section 2.3(a) shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.


Section 2.4.  Restrictions on Securities. This Note has been issued by the Maker
pursuant to the exemption from registration under the Securities Act of 1933, as
amended (the “Act”). None of this Note or the shares of Common Stock issuable
upon conversion of this Note may be offered, sold or otherwise transferred
unless (i) they first shall have been registered under the Act and applicable
state securities laws or (ii) the Maker shall have been furnished with an
opinion of legal counsel (in form, substance and scope reasonably acceptable to
Maker) to the effect that such sale or transfer is exempt from the registration
requirements of the Act. Each certificate for shares of Common Stock issuable
upon conversion of this Note that have not been so registered and that have not
been sold pursuant to an exemption that permits removal of the applicable
legend, shall bear a legend substantially in the following form, as appropriate:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER

--------------------------------------------------------------------------------



THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND
TRANSFERS ARE MADE PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS.


Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Note, the Maker shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Maker shall have
received an opinion of counsel, reasonably satisfactory to the Maker in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or (b) a registration statement under the Act covering such
securities is in effect.


Section 2.5.  Reservation of Common Stock.
 
(a)          The Maker covenants that during the period the Note is outstanding,
it will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock of the Maker upon
the Conversion of the Note.  The Maker further covenants that its issuance of
this Note shall constitute full authority to its officers who are charged with
the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock of the Maker issuable upon the
conversion of this Note.  The Maker will take all such reasonable action as may
be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the OTC Bulletin Board (or such other principal market upon
which the Common Stock of the Maker may be listed or quoted).
 
(b)          The Maker shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of Holder
against impairment.  Without limiting the generality of the foregoing, the Maker
will (a) not increase the par value of any shares of Common Stock issuable upon
the conversion of this Note above the amount payable therefor upon such
conversion immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Maker may validly
and legally issue fully paid and non-assessable shares of Common Stock upon the
conversion of this Note, and (c) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Maker to perform its
obligations under this Note.
 
(c)          Upon the request of Holder, the Maker will at any time during the
period this Note is outstanding acknowledge in writing, in form reasonably
satisfactory to Holder, the continuing validity of this Note and the obligations
of the Maker hereunder.
 
(d)          Before taking any action which would cause an adjustment reducing
the current Conversion Price below the then par value, if any, of the shares of
Common Stock issuable upon conversion of the Notes, the Maker shall take any
corporate action which may be necessary in order that the Maker may validly and
legally issue fully paid and non-

--------------------------------------------------------------------------------



assessable shares of such Common Stock at such adjusted Conversion Price.
 
(e)          Before taking any action which would result in an adjustment in the
number of shares of Common Stock into which this Note is convertible or in the
Conversion Price, the Maker shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.
 
(f)          If at any time the Maker does not have a sufficient number of
authorized and available shares of Common Stock for issuance upon conversion of
the Note, then the Maker shall call and hold a special meeting of its
stockholders within forty-five (45) days of that time for the sole purpose of
increasing the number of authorized shares of Common Stock.


Section 2.6.  Maximum Conversion.
 
The Holder shall not be entitled to convert on a Conversion Date that amount of
the Notes in connection with that number of shares of Common Stock which would
be in excess of the sum of (i) the number of shares of Common Stock beneficially
owned by the Holder and its affiliates on Conversation Date, and (ii) the number
of shares of Common Stock issuable upon the conversion of the Notes with respect
to which the determination of this provision is being made on a Conversion Date,
which would result in beneficial ownership by the Holder and its Affiliates of
more than 9.99% of the outstanding shares of Common Stock of the Company on such
Conversion Date. For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES


Section 3.1.  The Holder represents and warrants to the Maker:


(a)          The Holder of this Note, by acceptance hereof, agrees that this
Note is being acquired for investment and that such Holder will not offer, sell
or otherwise dispose of this Note or the Common Stock issuable upon conversion
hereof except under circumstances that will not result in a violation of the Act
or any application state securities laws or similar laws relating to the sale of
securities;


(b)          That Holder understands that none of this Note or the Common Stock
issuable upon conversion hereof have been registered under the Securities Act of
1933, as amended (the “Act”), in reliance upon the exemptions from the
registration provisions of the Act and any continued reliance on such exemption
is predicated on the representations of the Holder set forth herein;


(c)          Holder (i) has adequate means of providing for his current needs
and possible contingencies, (ii) has no need for liquidity in this investment,
(iii) is able to bear the substantial economic risks of an investment in this
Note for an indefinite period, (iv) at the present time, can afford a complete
loss of such investment, and (v) does not have an overall commitment to
investments which are not readily marketable that is disproportionate to
Holder’s net worth, and Holder’s investment in this Note will not cause such
overall commitment to become excessive;



--------------------------------------------------------------------------------



(d)          Holder is an “accredited investor” (as defined in Regulation D
promulgated under the Act) and the Holder’s total investment in this Note does
not exceed 10% of the Holder’s net worth; and


(e)          Holder recognizes that an investment in the Maker involves
significant risks and only investors who can afford the loss of their entire
investment should consider investing in the Maker and this Note.


Section 3.2          The Maker represents and warrants to Holder:


Organization and Qualification.  The Maker and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted.   The Maker and each of its Subsidiaries
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which its ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.  “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith.  “Subsidiaries” means any corporation or other
organization, whether incorporated or unincorporated, in which the Maker owns,
directly or indirectly, any equity or other ownership interest.


Authorization; Enforcement.  (i) The Maker has all requisite corporate power and
authority to enter into and perform this Note and to consummate the transactions
contemplated hereby and thereby and to issue the Common Stock, in accordance
with the terms hereof, (ii) the execution and delivery of this Note by the Maker
and the consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Note and the issuance and
reservation for issuance of the Common Stock issuable upon conversion or
exercise hereof) have been duly authorized by the Maker’s Board of Directors and
no further consent or authorization of the Maker, its Board of Directors, or its
shareholders is required, (iii) this Note has been duly executed and delivered
by the Maker by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Note and the other documents executed in connection herewith and bind the
Maker accordingly, and (iv) this Note constitutes, a legal, valid and binding
obligation of the Maker enforceable against the Maker in accordance with its
terms.


Issuance of Shares.  The Conversion Shares are duly authorized and reserved for
issuance and, upon conversion of the Note in accordance with its respective
terms, will be validly issued, fully paid and non-assessable, and free from all
taxes, liens, claims and encumbrances with respect to the issue thereof and
shall not be subject to preemptive rights or other similar rights of
shareholders of the Maker and will not impose personal liability upon the holder
thereof.



--------------------------------------------------------------------------------



Acknowledgment of Dilution.  The Maker understands and acknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Shares upon conversion of this Note.  The Maker further acknowledges
that its obligation to issue Conversion Shares upon conversion of this Note is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Maker.


ARTICLE IV.
EVENTS OF DEFAULT


Section 4.1.          Default.  The following events shall be defaults under
this Note: (“Events of Default”):
(a)          default in the due and punctual payment of all or any part of any
payment of interest or the Principal Amount as and when such amount or such part
thereof shall become due and payable hereunder; or
(b)          failure on the part of the Maker duly to observe or perform in all
material respects any of the covenants or agreements on the part of the Maker
contained herein (other than those covered by clause (a) above) for a period of
5 business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Maker remedy the same, shall have been given by the Holder by registered or
certified mail, return receipt requested, to the Maker; or
(c)          any representation, warranty or statement of fact made by the Maker
herein when made or deemed to have been made, false or misleading in any
material respect; provided, however, that such failure shall not result in an
Event of Default to the extent it is corrected by the Maker within a period of 5
business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Maker remedy same, shall have been given by the Holder by registered or
certified mail, return receipt requested; or
(d)          any of the following actions by the Maker pursuant to or within the
meaning title 11, U.S. Code or any similar federal or state law for the relief
of debtors (collectively, the “Bankruptcy Law”): (A) commencement of a voluntary
case or proceeding, (B) consent to the entry of an order for relief against it
in an involuntary case or proceeding, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law (each, a “Custodian”), of it or for all or substantially all of its
property, (D) a general assignment for the benefit of its creditors, or (E)
admission in writing its inability to pay its debts as the same become due; or
(e)          entry by a court of competent jurisdiction of an order or decree
under any Bankruptcy Law that: (A) is for relief against the Maker in an
involuntary case, (B) appoints a Custodian of the Maker or for all or
substantially all of the property of the Maker, or (C) orders the liquidation of
the Maker, and such order or decree remains unstayed and in effect for 60 days.


Section 4.2.          Remedies Upon Default.  Upon the occurrence of an event of
default by Maker

--------------------------------------------------------------------------------



under this Note or at any time before default when the Holder reasonably feels
insecure, then, in addition to all other rights and remedies at law or in
equity, Holder may exercise any one or more of the following rights and
remedies:


a.          Accelerate the time for payment of all amounts payable under this
Note by written notice thereof to Maker, whereupon all such amounts shall be
immediately due and payable.


b.          Pursue any other rights or remedies available to Holder at law or in
equity.


c.          Increasing the Principal Amount due under this Note by $100 per day
per Event of Default the Maker is in Default pursuant to this Note.
Section 4.3.  Payment of Costs.  The Maker shall reimburse the Holder, on
demand, for any and all reasonable costs and expenses, including reasonable
attorneys’ fees and disbursement and court costs, incurred by the Holder in
collecting or otherwise enforcing this Note or in attempting to collect or
enforce this Note.


Section 4.4.  Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default.  No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.  No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.


Section 4.5.  Waiver of Past Defaults.  The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.


Section 4.6.  Waiver of Presentment etc.  The Maker hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.


ARTICLE V.
MISCELLANEOUS


Section 5.1.  Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail. 
For the purposes hereof,

--------------------------------------------------------------------------------



the address of the Holder shall be 450 7th Ave. Suite 609, New York, NY 10123;
and the address of the Maker shall be 2100 North Wilmont, , Tuscon, AZ 85712.
Both the Holder or its assigns and the Maker may change the address for service
by delivery of written notice to the other as herein provided.


Section 5.2. Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.


Section 5.3. Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.


Section 5.4. Governing Law. This Note shall be governed by the internal laws of
the State of New York, without regard to conflicts of laws principles.


Section 5.5. Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.


Section 5.6. This Note shall not entitle the Holder to any of the rights of a
stockholder of the Maker, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.


Section 5.7.  Severability. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.


Section 5.8. Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.


Section 5.9. Counterparts.  This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute one instrument.



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.


ABCO Energy, Inc.
 
   /s/Charles O’Dowd                                          
By:  Charles O'Dowd
Its: CEO





Acknowledged and Agreed:
 
Blackbridge Capital Growth Fund, LLC.
 
 


    /s/Alexander Dillon                                        
By:  Alexander Dillon
Its:  Managing Partner
























--------------------------------------------------------------------------------



EXHIBIT 1


CONVERSION NOTICE

--------------------------------------------------------------------------------



(To be executed by the Holder in order to Convert the Note)


TO:




The undersigned  hereby  irrevocably elects to convert US$______ of the
Principal Amount  of the  above  Note  into  Shares  of  Common  Stock  of ABCO
Energy, Inc.,  according to the conditions  stated therein,  as of the
Conversion Date written below.  If shares are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Maker in accordance therewith.  No fee
will be charged to the Holder for any conversion, except for such transfer
taxes, if any.


Conversion Date:  ___________________________________________


Applicable Conversion Price:  $____________




Signature:                            _________________________________________


Name:                                  
_________________________________________


Address:                              _________________________________________


     _________________________________________


Tax I.D. or Soc. Sec. No:    _________________________________________


Principal Amount to be converted:                     
US$________________________________________


Amount of Note unconverted:
US$________________________________________


Number of shares of Common Stock to be issued:   ________________________





--------------------------------------------------------------------------------

Attach Equity Purchase Agreement Here

















































--------------------------------------------------------------------------------



ABCO Energy, Inc.
2100 North Wilmont,
Tuscon, AZ 85712


The undersigned, Charles O'Dowd, is the duly elected Chief Executive Officer of
ABCO Energy, Inc., a Nevada corporation (the “Company”).


I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company’s corporate and financial books and records including, but
not limited to the Company’s records relating to the following:



(A)
the certain convertible note (“Original Note”) dated November 2, 2016 (the
“Original Note Issuance Date”) to Blackbridge Capital Growth Fund, LLC (the
“Investor”) by the Company in the original principal amount of One Hundred Fifty
Thousand Dollars ($150,000.00) is a valid debt and current outstanding
obligation of the Company




 (B)
the Company’s Board of Directors duly approved the issuance of the Original Note
to the Blackbridge Capital Growth Fund, LLC.




(C)
the Company’s Board of Directors duly approved the terms of the Securities
Purchase Agreement between ABCO Energy, Inc. and Blackbridge Capital Growth
Fund, LLC, dated November 2, 2016 and of the Original Note that is a fee of that
agreement




(D)
The Company’s officers and directors have not entered into or given any
commitment contemplating the receipt or acceptance of any said consideration
arising out of or relating to the issuance of the Original Note.




(E)
To my best knowledge and after completing the aforementioned review of the
Company’s shareholder and corporate records, I am able to certify that
Blackbridge Capital Growth Fund, LLC and its partners and management are not
officers, directors, or directly or indirectly, ten percent (10.00%) or more
stockholders of the Company and none of said persons have had any such status in
the one hundred fifty (150) days immediately preceding the date of this
Certificate.




 (F)
I understand the constraints imposed under Rule 144 on those persons who are or
may be deemed to be “affiliates,” as that term is defined in Rule 144(a)(1) of
the 1933 Act.




(G)
I understand that all of the representations set forth in this Certificate will
be relied upon by counsel to Blackbridge Capital Growth Fund, LLC in connection
with the preparation of a legal opinion claiming the exemption provided by Rule
144 of the Securities Act of 1933, as amended.



I hereby affix my signature to this Notarized Certificate and hereby confirm the
accuracy of the statements made herein.


Signed:  ____________________________________          Date:  ______________________
Name:    Charles O'Dowd
Title:      CEO







--------------------------------------------------------------------------------



UNANIMOUS WRITTEN CONSENT OF DIRECTORS
OF ABCO ENERGY, INC.






THE UNDERSIGNED, being all the members of the Board of Directors of ABCO Energy,
Inc., a Nevada corporation (the “Corporation”), in order to obviate the
necessity of holding a meeting, hereby waive the calling and holding of a
meeting of the Board of Directors of the Corporation and approve the following
resolutions by unanimous vote of all the members of the Board of Directors of
the Corporation, and direct that the same be filed with the records of the
Corporation:


WHEREAS, the Corporation is and will be in the future in need of funds and it is
in the best interests of this Corporation to allow the assignment of a certain
Convertible Notes as described herein;


NOW, THEREFORE, BE IT RESOLVED, that the Corporation is authorized to execute
the $150,000.00 Convertible Note issued, that comes with registration rights and
will be registered in the S-1 registration statement as a fee for the Security
Purchase Agreement between ABCO Energy, Inc. and Blackbridge Capital LLC.


FURTHER RESOLVED, that the Officer of this Corporation be and hereby is
authorized and directed to execute, and to issue a Convertible Promissory Note
to Blackbridge Capital Growth Fund, LLC in the principal amount of $150,000.00
in such form, substance and content as may be necessary, said Officer’s
execution and delivery thereof on behalf of this Corporation to be conclusive
evidence of said Officer’s approval; and
 
FURTHER RESOLVED, that the Officer is hereby authorized to do such further acts
and things and execute any and all documents and instruments, both original and
amendatory, of every kind and character on behalf of the Corporation as may be
necessary or appropriate, in said Officer’s judgment, to carry out the terms of
the aforementioned Agreement and carry out the purpose of these Resolutions; and


FURTHER RESOLVED, that any indebtedness heretofore contracted and any contracts,
agreements or notes heretofore made with the Purchaser on behalf of this
Corporation and all acts of the Officer or of other officers or agents of this
Corporation in connection with such indebtedness or such contracts, agreements
or notes are hereby ratified and confirmed; and


FURTHER RESOLVED, that the shares of common stock underlying the Note when
issued upon conversion of the Note, shall be fully paid, validly issued and
non-assessable.
 
This Unanimous Written Consent of Directors may be executed in any number of
counterparts, and it shall not be necessary that the signatures of all Directors
be contained on any one counterpart hereof, each counterpart shall be deemed an
original, but all of which when taken together shall constitute one and the same
instrument.






Signature Page to follow







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, we have caused this instrument to be duly executed this 2nd
day of November 2016.


 
____________________________________, Director
Charles O’Dowd
       
 
____________________________________, Director
Wayne Marx




 
 






 





